The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 17, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hurley et al., US 8,978,224 B2, which discloses a prosthetic socket comprising a connection device configured to affix a prosthesis component (column 9, lines 27-33; column 17, lines 46-49); tensioning devices independently operable and longitudinally spaced apart in a proximal-distal direction (column 8, lines 34-44; column 9, lines 8-26; Figure 1); microprocessors and actuators operable on the tensioning devices to change a socket inner circumference (column 5, lines 58-64; column 8, lines 55-63; column 18, lines 47-50; column 25, line 51, et seq.; column 34, lines 18-50; column 39, lines 15-27; Figures 4, 22); and sensors, including an inertial sensor, coupled to the microcomputers for activating or deactivating the actuators based on the received sensor signals (column 10, lines 1-15; column 18, lines 43-47; column 22, line 17, et seq.).
Regarding claims 3-4, 6, and 19, the pressure sensors (column 18, lines 44-47) are capable of detecting pressures exerted by an inserted residual limb, and the sensors being located distally as well as proximally would have been inherent from the distal encircling band 6 (Figure 1) and from the discussions at column 6, lines 25-39, and column 17, lines 32-33, for example, in order to meet user preferences and conditions.  Regarding claim 5, a microprocessor may be controlled by remote processors and/or sensors (column 34, lines 19-21 and 27-30; column 26, lines 17-19 and 43-55).  Regarding claims 7, 9-12, and 20-22, at least one of the actuators may be a motor (column 26, lines 31-35), and resilient struts may overlap in a circumferential direction (column 7, lines 59-67; column 8, lines 45-47; column 9, lines 8-9).  Regarding claims 13-15, the tensioning devices are slidably guided in channels (column 30, lines 21-32; column 31, lines 9-14).  Regarding claim 23, at least three tensioning devices may be used (column 9, lines 15-17).  The further limitations of other claims are readily apparent (MPEP § 707) from the drawings and passages cited above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al., US 8,978,224 B2.  Contact pressure decreasing in a proximal direction would have been obvious from column 6, lines 25-39, and column 17, lines 27-34, in order to accommodate sensitivities or enhance comfort for certain amputees.
	Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the added limitations pertaining to the inertial sensor.  The pre-grant publication equivalent to Hurley et al., namely US 2013/0123940 A1, was cited by Applicant in the Information Disclosure Statement of September 16, 2020.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774